




Form of Non-Qualified Stock Option Agreement (Standard International)


OM GROUP, INC.
2007 INCENTIVE COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT (“Agreement”), dated as of <<GRANT DATE>> (being the
date this option is granted), is by and between OM GROUP, INC. (“Company”), and
<<NAME LAST NAME>> (“Participant”).
WHEREAS, the Company maintains the Amended and Restated 2007 Incentive
Compensation Plan (the “Plan”) for the purpose of (i) motivating key personnel
by means of incentive compensation, (ii) furthering the identity of interests of
participants with those of the stockholders of the Company through ownership and
performance of the Common Stock, and (iii) permitting the Company to attract and
retain key personnel and directors whose judgment is important to the successful
conduct of the business of the Company; and
WHEREAS, pursuant to the terms of the Plan, the Compensation Committee may grant
stock option Awards to Key Employees of the Company and its Subsidiaries and
Non-Employee Directors of the Company; and
WHEREAS, pursuant to the terms of the Plan, the terms, conditions and
restrictions of each stock option Award are to be set forth in an Award
Agreement; and
WHEREAS, the Compensation Committee has determined that it is appropriate to
grant Participant an Award under the Plan on the terms, conditions and
restrictions provided in this Agreement.
NOW, THEREFORE, the Company and the Participant agree as follows:
Section 1.Grant of Option.
The Company hereby grants to the Participant an option to purchase the number of
shares of Common Stock at the option exercise price and subject to the terms and
conditions set forth in this Agreement. The option is intended to be a
nonqualified stock option and shall not be treated as an “incentive stock
option” within the meaning of that term under Section 422 of the Code, or any
successor provision thereto.
Section 2.Number of Shares Subject to the Option.
The aggregate number of shares of Common Stock purchasable is <<AWARD AMOUNT>>.
Section 3.Option Exercise Price.
The option exercise price is $XX.XX per share.
Section 4.Vesting and Exercise.
Except as otherwise provided in Sections 5, 6, 7, 8, 9, 10 and 12, the option
rights granted under this option shall vest and become exercisable in three
equal installments on the first, second and third annual anniversaries of the
date of this option grant as set forth above.
Section 5.Potential Accelerated Vesting upon Change in Control.
Upon a Change in Control occurring during the option period specified in Section
11, the provisions




--------------------------------------------------------------------------------




of Section 25.1 of the Plan will apply and, to the extent this option has not
been forfeited, this option will immediately become fully vested and exercisable
in full (except to the extent that a Replacement Award is provided to the
Participant for this option).
Section 6.Accelerated Vesting upon Retirement.
In the event the Participant ceases to be employed by the Company or any of its
subsidiaries by reason of such individual's retirement in accordance with any
retirement plan or policy of the Company or any of its subsidiaries, this option
shall vest and become fully exercisable to the extent not otherwise exercisable
at the time of such retirement, and the Participant may exercise this option at
any time within the five-year period following such retirement (but only within
the option period specified in Section 11).
Section 7.Accelerated Vesting upon Death.
If the Participant shall die while employed by the Company or any of its
subsidiaries, this option shall vest and become fully exercisable to the extent
not otherwise exercisable at the time of death, and the person entitled by will
or the applicable laws of descent and distribution may exercise this option at
any time within the three-year period following the Participant's death (but
only within the option period specified in Section 11).


Section 8.
Accelerated Vesting upon Cessation of Employment due to Disability.

If the Participant ceases to be employed by the Company or any of its
subsidiaries due to the disability of the Participant, this option shall vest
and become fully exercisable to the extent not otherwise exercisable at the time
of such cessation of employment, and the Participant may exercise this option at
any time within the three-year period following the date of the Participant's
cessation of employment (but only within the option period set forth in Section
11).
Section 9.
Exercisability upon Death after Cessation of Employment due to Retirement or
Disability.

If the Participant shall die following the cessation of employment with the
Company or any of its subsidiaries but within the period provided for in Section
6 or 8, as applicable, this option shall remain fully exercisable for the period
set forth in the applicable Section 6 or 8, and the person entitled by will or
applicable laws of descent and distribution may exercise this option at any time
within such applicable period following the Participant's death (but only within
the option period set forth in Section 11).
Section 10.Exercisability upon Other Cessation of Employment.
If the Participant ceases to be employed by the Company or any of its
subsidiaries for any reason other than retirement, death or disability, the
Participant may exercise this option at any time within the three-month period
following such cessation of employment or non-employee directorship (but only
within the option period specified in Section 11), to the same extent the
Participant was entitled to exercise this option immediately prior to such
cessation of employment or non-employee directorship.
Section 11.Option Period.
Notwithstanding any other provisions of this Agreement, this option shall not be
exercisable after <<EXPIRATION DATE>>.
Section 12.
Forfeiture upon Termination due to Violation of the Code of Conduct and Ethics.

Notwithstanding any other provisions of this Agreement, if the Participant's
employment with the Company or any of its subsidiaries is terminated on account
of a violation of the Company's Code of Conduct and Ethics, this option shall be
forfeited upon such termination to the full extent not exercised at the time of
such termination.




--------------------------------------------------------------------------------




Section 13.Transferability.
Subject to Section 16 of the Plan, this option is not transferable by the
Participant other than by will or by the laws of descent and distribution, or
other than in accordance with a domestic relations order or comparable order
that is issued and is applicable to the Participant, and is exercisable, during
the lifetime of the Participant, only by the Participant or the Participant's
guardian or legal representative. Upon any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of this option or the related option rights
contrary to the provisions of this Agreement, or upon the levy of any attachment
or similar process upon such option or rights, such option and rights shall
immediately become null and void.
Section 14.Prevented Exercise.
If the Participant's exercise of this option is prevented by the terms of
subsections (a), (b) or (c) of Section 18 and the Participant's option
terminates pursuant to Section 6 or 8, then the Participant may, notwithstanding
the provisions of Section 6 or 8 but only within the period set forth in Section
11, exercise such option to the extent it would have been exercisable
immediately prior to its termination but for the operation of Section 18 at any
time within 30 days after such Participant is notified by the Company that such
exercise is no longer prevented by Section 18.
Section 15.Adjustments upon Changes in Capitalization.
Subject to the terms of the Plan, the Committee shall make or provide for such
adjustments in the numbers of shares of Common Stock or kind of shares of shares
of stock or other securities underlying the stock options covered by this
Agreement and in the option exercise price provided in this Agreement as the
Committee in its sole discretion, exercised in good faith, may determine is
equitably required to prevent dilution or enlargement of the rights of the
Participant that otherwise would result from (a) any stock dividend, stock
split, combination of shares, recapitalization, Extraordinary Distribution, Pro
Rata Repurchase or other change in the capital structure of the Company, or (b)
any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
or issuance of warrants or other rights to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
In the event of any such transaction or event or in the event of a Change in
Control, the Committee may provide in substitution for the stock options such
alternative consideration (including cash) as it may in good faith determine to
be equitable under the circumstances and may require in connection therewith the
surrender of the stock options so replaced. In addition, if the stock options
covered by this Agreement have an exercise price greater than the consideration
offered in connection with any such transaction or event or Change in Control,
the Committee may in its sole discretion elect to cancel such stock options
without any payment to the person holding such stock options. Any action taken
by the Committee pursuant to this Section 15 will only be taken to the extent it
does not result in the stock options failing to comply with or ceasing to be
exempt from Section 409A of the Code.
Notwithstanding anything to the contrary contained in this Agreement, the
Participant shall not be entitled to purchase a fraction of a share under this
option.
Section 16.
Certain Rights in the Event of Certain Corporate Transactions or Events or a
Change in Control.

In the event of any transaction or event described in Section 15 or in the event
of a Change in Control, the Committee may provide in substitution for the stock
options covered by this Agreement such alternative consideration (including
cash) as it may in good faith determine to be equitable under the circumstances
and may require in connection therewith the surrender of the stock options so
replaced. In addition, if the stock options covered by this Agreement have an
exercise price greater than the consideration offered in connection with any
such transaction or event or Change in Control, the Committee may in its sole
discretion elect to cancel such stock options without any payment to the person
holding such stock options. Any action taken by the Committee pursuant to this
Section 16 will only be taken to the extent it does not result in the stock




--------------------------------------------------------------------------------




options failing to comply with or ceasing to be exempt from Section 409A of the
Code.
Section 17.Manner of Exercise.
Subject to the terms and conditions of this Agreement, this option shall be
exercised in whole or in part by delivering to the Company at its principal
place of business a written notice, signed by the person entitled to exercise
the option, of the election to exercise the option and stating the number of
shares to be purchased. Such notice shall, as an essential part, be accompanied
by the payment of the full option exercise price of the shares then to be
purchased, except as provided below. To the extent permitted by applicable law,
payment of the full option exercise price may be made, at the election of the
Participant, in (a) cash, (b) Common Stock, or (c) any combination of cash or
Common Stock. A Participant using Common Stock to pay the purchase price of
shares being purchased may do so either by actual delivery of share
certificate(s) for such Common Stock or by attesting as to the ownership of such
Common Stock. Shares of Common Stock used in payment of the purchase price shall
be valued at their closing price on the New York Stock Exchange on the trading
day immediately preceding the date of exercise. To the extent permitted by
applicable law, the Participant may elect to pay the purchase price upon the
exercise of this option by authorizing a third party to sell all the shares (or
a sufficient portion of the shares) acquired upon the exercise of the option and
to remit to the Company a sufficient portion of the sale proceeds to pay the
entire purchase price and any tax withholding resulting from such exercise. Upon
the proper exercise of this option, the Company shall issue in the name of the
person exercising the option, and deliver to such person, a certificate or
certificates for the shares purchased, provided that if any applicable law or
regulation requires the Company to take any action with respect to the shares
specified in such notice before the issuance of such shares, the date of
delivery of the shares shall be extended for the period necessary to take such
action. The Participant agrees that as holder of this option, the Participant
shall have no rights as a stockholder or otherwise in respect of any of the
option shares until the option is effectively exercised as provided in this
Agreement. The Participant agrees to pay in cash, within the time period
specified by the Company, the amount (if any) required to be withheld for
federal, state and local tax purposes on account of the exercise of the option
or to make such arrangements to satisfy such withholding requirements as the
Company deems appropriate (which arrangements may include the Participant
instructing the Company to withhold from any issuance of Common Stock upon
exercise of such option, or the Participant delivering to the Company, shares of
Common Stock having a Fair Market Value equal to the amount of such required
withholding taxes).


Section 18.Compliance with Laws.
This option shall not be exercisable if such exercise would violate:
(a)
Any applicable state securities law;

(b)
Any applicable registration or other requirements under the Securities Act of
1933, as amended (the “Act”), the Securities Exchange Act of 1934, as amended,
or applicable listing requirements of any stock exchange; or

(c)
Any applicable legal requirement of any other governmental authority.

The Company agrees to make reasonable efforts to comply with the foregoing laws
and requirements so as to permit the exercise of this option. Furthermore, if a
registration statement with respect to the shares to be issued upon the exercise
of this option is not in effect or if counsel for the Company deems it necessary
or desirable in order to avoid possible violation of the Act, the Company may
require, as a condition to its issuance and delivery of certificates for the
shares, the delivery to the Company of a commitment in writing by the person
exercising the option that at the time of such exercise it is such person's
intention to acquire such shares for such person's own account for investment
only and not with a view to, or for resale in connection with, the distribution
thereof; that such person understands the shares may be “restricted securities”




--------------------------------------------------------------------------------




as defined in Rule 144 of the Securities and Exchange Commission; and that any
resale, transfer or other disposition of said shares will be accomplished only
in compliance with Rule 144, the Act, and any other applicable rules and
regulations under the Act. The Company may place on the certificates evidencing
such shares an appropriate legend reflecting such commitment and the Company may
refuse to permit transfer of such certificates until it has been furnished
evidence satisfactory to it that no violation of the Act or the rules and
regulations under the Act would be involved in such transfer.
Section 19.Relationship to the Plan.
This Agreement is subject to the terms of the Plan. If there is any
inconsistency between this Agreement and the Plan, the Plan shall govern. All
terms used in this Agreement with initial capital letters that are defined in
the Plan and not otherwise defined herein shall have the meanings assigned to
them in the Plan. Nothing in this Agreement shall interfere with or affect the
rights of the Company or the Participant under any employment agreement or
confer upon the Participant any right to continued employment or directorship
with the Company.


Section 20.
Electronic Delivery.

The Company may, in its sole discretion, deliver any documents related to the
option and the Participant's participation in the Plan, or future awards that
may be granted under the Plan, by electronic means or to request the
Participant's consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
Section 21.
Nature of Grant.

The Participant acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options or benefits in
lieu of options, even if options have been granted repeatedly in the past; (c)
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Company; (d) participation in the Plan is voluntary; (e) the
option is not a part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (f) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty; and (g) in consideration of the grant of the option, no claim or
entitlement to compensation or damages shall arise from termination of the
option or diminution in value of the option including (without limitation) any
claim or entitlement resulting from termination of the Participant's employment
with the Company or a Subsidiary or affiliate (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant hereby
releases the Company and its Subsidiaries and affiliates from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Agreement,
the Participant shall be deemed irrevocably to have waived the Participant's
entitlement to pursue such claim.
Section 22.
Data Privacy.

The Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Participant's personal data by and
among, as applicable, the Company and its Subsidiaries and affiliates, namely OM
Group, Inc. (located in the United States of America), and the entities listed
on Annex A (located in the countries designated on Annex A) for the exclusive
purpose of implementing, administering and managing the Participant's
participation in the Plan. The Participant hereby understands that the Company
and its Subsidiaries and affiliates hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Participant: the Participant's name,




--------------------------------------------------------------------------------




home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company, details of all options or any
other entitlement to shares of Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant's favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
hereby understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, including the
entities listed on Annex B (located in the countries designated on Annex B) that
these recipients may be located in the Participant's country or elsewhere
(including countries outside of the European Economic Area such as the United
States of America), and that the recipient's country may have different data
privacy laws and protections than the Participant's country. The Participant
hereby understands that the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant's local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant's participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon exercise of
the option. The Participant hereby understands that Data will be held only as
long as is necessary to implement, administer and manage the Participant's
participation in the Plan and in accordance with local law. The Participant
hereby understands that the Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant's local human
resources representative. The Participant hereby understands, however, that
refusing or withdrawing the Participant's consent may affect the Participant's
ability to participate in the Plan. For more information on the consequences of
the Participant's refusal to consent or withdrawal of consent, the Participant
hereby understands that the Participant may contact the Participant's local
human resources representative.


 


[SIGNATURES ON NEXT PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate as of
the day and year first above written.




PARTICIPANT    OM GROUP, INC.




By:
 
 
By:
 
 
<<NAME LAST NAME>>
 
 
Michael V. Johnson
 
 
 
Title:
Vice President, Human Resources
 
 
 
 









--------------------------------------------------------------------------------




Annex A








--------------------------------------------------------------------------------




Annex B




